Opinión disidente del
Juez Asociado Señor Negrón García.
El incumplimiento por un legislador de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985, según enmendada (en adelante Ley de Ética Gubernamental), jamás es asunto académico. Y ciertamente no puede ser caracterizado como cuestión política (political question), vedada al foro judicial. Por el contrario, es materia claramente justiciable sujeta a la oportuna intervención y revisión de los tribunales. “[L]a justicia [no] reconoce castas ni jerarquías ...” Moreno v. Gore, Gobernador, 46 D.P.R. 408, 417 (1934).
hH
Nicolás Nogueras (P.N.P.), miembro y Vicepresidente del Senado, al igual que en los dos (2) años anteriores no pre-sentó su informe financiero, esta vez el correspondiente a 1993, en abierta violación a la Ley de Ética Gubernamen-tal y al Reglamento sobre Radicación de Informes Finan-cieros por los Senadores, Funcionarios y Empleados del Se-*131nado de Puerto Rico (R. del S. 131 de 6 de marzo de 1993). Debió hacerlo el 2 de mayo de 1994.
El 12 de julio de 1994, el Director Ejecutivo de la Oficina de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante el Director Ejecutivo), Ledo. Héctor A. Feliciano Carreras, formuló querella en la Comisión de Ética del Senado contra el Senador Nogueras y los Se-nadores Oreste Ramos (P.N.P.) y Marco Á. Rigau (P.P.D.). Expuso que no habían “radicado sus informes financieros habiéndoseles expirado las prórrogas que solicitaron para dar cumplimiento a su obligación ...”. El 20 de septiembre, el Senador Nogueras y su esposa presentaron su escrito Estado de Condición Financiera al 31 de agosto de 1994, confeccionado por el C.P.A. Ángel L. Santos Aragón. No fue jurado ni tiene un desglose de los ingresos y sus fuentes lo cual, de su faz, es insuficiente y constituye una violación crasa a la Ley de Ética Gubernamental y su Reglamento.
Transcurrió el tiempo sin que el trámite en la Comisión de Ética del Senado lograra que el Senador Nogueras aca-tara la ley. Al cabo de siete (7) meses, el 21 de febrero de 1995, compareció ante nos El Vocero de Puerto Rico (en adelante El Vocero) en Solicitud de mandamus.
El 24 de febrero el demandado Senador Nogueras contestó. Entre sus alegaciones cuestionó nuestra jurisdic-ción; adujo que no existía ningún deber ministerial y que estaba protegido por la inmunidad legislativa.
A requerimiento nuestro, el 3 de marzo el Director Eje-cutivo, licenciado Feliciano Carreras, compareció y expresó que el Senador Nogueras había presentado “tardíamente” su informe financiero el 27 de febrero. Ajuicio del Director Ejecutivo, ello tornaba el recurso académico. El Vocero cuestionó la academicidad fundada en ese solo hecho y nos pidió que concediésemos cinco (5) días al Director Ejecutivo para que lo evaluase e informase si cumplía con la Ley de Ética Gubernamental. El 7 de marzo, dicho funcionario ex-presó que, aun cuando no lo había evaluado, el aludido *132informe fue jurado y aparecía complementado en todas sus partes ...”. Moción en relación a réplica parte deman-dante, pág. 2.
i — I W-H
Ni la doctrina de separación de poderes, dimanante de nuestro esquema constitucional, así como estatuto alguno, privan a los tribunales de jurisdicción para hacer cumplir una ley. En nuestra democracia nadie está sobre el imperio de la ley. Los preceptos que rigen este caso no tienen ni pueden tener el efecto de excluir al legislador del escrutinio judicial.
Como funcionario público, todo legislador está sujeto al crisol del Poder Judicial. La legislación aplicable simple y llanamente visualiza a los tribunales y a las cámaras legis-lativas como vasos intercomunicantes cuyas gestiones so-bre el mismo asunto no son mutuamente excluyentes, sino cónsonas con sus respectivos deberes y prerrogativas constitucionales.
En. su sustrato, la Ley de Ética Gubernamental diseña igual trámite para todos los funcionarios sujetos a sus dis-posiciones, incluso la revisión judicial, pero reconoce a los legisladores un procedimiento interno paralelo que res-ponde a la facultad conferida a la Legislatura mediante el Art. Ill, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1.(1) Ese lenguaje constitucional no “margina al Poder Judicial; no se le priva de jurisdicción sobre la materia”. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977). A *133fin de cuentas, “[njingún poder es absoluto en nuestro ordenamiento...”. Id.
La Ley de Ética Gubernamental alcanza a numerosos funcionarios electos y nombrados (legisladores, secretarios del gabinete, jueces y otros), y pretende prevenir y penalizar conducta antiética que traicione la confianza pública, me-diante el principio de que sus ingresos y finanzas están su-jetos al escrutinio público. El axioma inmerso que nutre la Ley de Ética Gubernamental es que la “luz solar es el mejor desinfectante”. Sin la oportuna publicidad de los informes financieros, la Ley de Etica Gubernamental sería vana ilusión. “La inmunidad parlamentaria, respetable escudo que protege la irrestricta expresión y voto del legislador en defensa de los altos intereses a él confiados por los electo-res, está también gobernada por principios de moral y de orden públicos, algunos declarados, como la incompatibili-dad entre el cargo de legislador y un empleo en el gobierno; o la prohibición de ocupar en el Gobierno de Puerto Rico un cargo civil creado, o mejorado en su sueldo, durante el tér-mino del legislador; y otros no declarados, pero de igual valía y vigencia. Todos son parte de nuestra ordenada li-bertad y tienen su génesis en el exordio constitucional de que en nuestro país el orden político está subordinado a los derechos del hombre y la Te en la justicia’ es factor predominante.” In re Rodríguez Torres, 106 D.P.R. 744, 772 (1978), opinión disidente.
M h — I i — I
Los funcionarios de las Ramas Ejecutiva, Legislativa y Judicial estamos investidos de amplios poderes y prerroga-tivas en virtud de una egregia carta orgánica que nos erige gendarmes de una saludable gestión gubernamental. El ser recipientes de tan alta comisión no nos inmuniza del rigor del escrutinio público, incluso la más severa censura, sea de buena o mala fe.
*134Antes hemos rehusado tejer un manto de secretividad sobre los informes financieros de los miembros de la Judi-catura por considerarlo un “privilegio irritante”, y que “[l]o oculto genera suspicacia, promueve malos entendidos y frustra las expectativas ciudadanas”. In re Solicitud Periódico El Vocero-Examen Informe Divulgación Financiera Hon. Juez Fernando Campoamor Redín, res. en 6 de noviembre de 1992, voto disidente.
Como expusimos el pasado 3 de marzo en nuestro voto disidente en Periódico Claridad v. Srio. de Hacienda, 138 D.P.R. 29, 31 (1995), citando a Elliot E. Slotnick:
“ ‘Gran parte de lo que muchos adultos aprenden acerca del Gobierno —sus instituciones y miembros, sus actividades, de-cisiones, defectos, fortalezas y capacidades— dimana de los me-dios de comunicación masiva. Los mismos medios dé comunica-ción masiva tienen el poder de decidir qué controversias se llevarán a la atención del público, los términos en que serán presentadas, y quién participará, bajo qué condiciones, en la presentación. Debido a las materias que. cubren (y no cubren) y las formas en que las estructuran, los medios masivos señalan a los americanos sobre qué pensar, cómo pensar acerca de ello, a veces aún qué pensar.’
Claramente, los medios son algo más que pasivos canales de información. Ellos sirven como filtros y embudos para el uni-verso de eventos que pudieran aparecer ante los ojos del público. Los eventos son interpretados, puestos en contexto, su-jetos a especulación y delineados por los medios porque, como apunta Graber, ‘los hechos no hablan por sí mismos’. Verdade-ramente, ‘en un mundo en que la prensa decide qué no infor-mar, se convierte en algo casi tan importante como los eventos mismos en la formulación de la realidad percibida... El anverso es también de aplicación: lo que la prensa considera digno de ser enfatizado se convierte evidentemente en parte importante de ‘la realidad’.'
En una visión más amplia, los medios pueden ser un vehículo para la ‘normación’ (normation) en la sociedad americana, sir-viendo como ‘modelos de actitudes y comportamiento’. Mientras crean imágenes de las noticias, los medios pueden ‘indicar qué visiones y comportamiento son aceptables ... y cuáles son ina-ceptables o fuera de la corriente mayoritaria (mainstream)’. De forma similar, los medios pueden indicar ‘qué se conforma con los parámetros prevalecientes de justicia y moralidad’.
*135La centralidad del vínculo de los medios entre las institucio-nes gubernamentales, su formulación de política pública y la politización podría tener mayor vigencia para la Judicatura, que es la rama del gobierno acerca de la cual la mayoría de los americanos están decididamente carentes de información.” (Traducción nuestra.) E.E. Slotnick, Media Coverage of Supreme Court Decision Making: Problems and Prospects, 75 (Núm. 3) Judicature (Oct.-Nov. 1993).
IV
Con vista a estos antecedentes, las circunstancias pecu-liares y la urgencia del recurso, su alto interés público, la legitimación activa de El Vocero y su derecho de acceso a información —Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982— debimos ordenar la entrega del Informe Finan-ciero presentado por el Senador Nogueras hace escasa-mente irnos días. Esperar el trámite regular administrati-vo-senatorial sería en esta etapa una gestión tardía y fútil que no ofrece remedio inmediato adecuado a dicho periódico.
Dado el historial de reiterado incumplimiento del Sena-dor Nogueras con la Ley de Etica Gubernamental, decir que es académico sólo demora su publicación. Omitir el remedio judicial de la entrega no beneficia al interés pú-blico ni a parte alguna. Ciertamente, el demandado Nogue-ras, al momento de suscitarse la controversia, era uno de los funcionarios de más alto relieve en el Senado, su vice presidente. Es, pues, un error condicionar la publicidad de su informe al resultado del cauce administrativo-senato-rial ya que retrasa su examen público en perjuicio de valo-res comunitarios que deben ser reivindicados con celeridad en abono de la confianza ciudadana en sus legisladores.
Hoy más que nunca, en el complejo entramado de nues-tra burocracia gubernamental, es imprescindible reafirmar el derecho de los medios de comunicación masiva al más amplio acceso a las diversas fuentes de información. De *136otra forma, nuestra legítima aspiración a una genuina de-mocracia será una mera utopía.
“La característica medular del periodismo moderno es su dinamismo: noticia del momento, actualizada y proce-sada instantáneamente por medio de la televisión, la radio y, en cierta medida, la prensa diaria escrita.” El Vocero de P.R. v. E.L.A., 131 D.P.R. 356, 437 (1992), opinión disidente. Mientras no se haga público dicho informe, con-tinúa infringiéndose abiertamente el derecho constitucio-nal y estatutario de El Vocero a lograr un acceso efectivo y de actualidad. Estamos, pues, ante un círculo vicioso que judicialmente debemos romper.
En recta lógica y justicia, El Vocero tiene derecho a exa-minar ahora, sin más retrasos, la información financiera jurada del Senador Nogueras que debió estar disponible para inspección pública desde hace diez (10) meses si origi-nalmente hubiera cumplido oportuna y cabalmente con su deber ministerial.

 Dispone:
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.” Art. Ill, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 764.